department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b name c number x dollars amount y dollars amount z dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships and educational grants meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable also sec_4945 awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a grantmaking program called b the purpose of b is to recognize outstanding musical talent and encourage further development in the award recipient's respective music specialty by providing funding for lessons music education or by assisting with the purchase of music and instruments under b you plan to provide grants to young musicians showing potential for music careers and or pursuing vocal or instrumental studies in classical music the recipients may use the grant to attend an educational_institution within the meaning of sec_170 to pursue an education in music or to use it for a purpose described in g such as for lessons or to purchase a musical instrument to develop improve and enhance their musical skills and talents you will award grants in the amounts of x dollars y dollars and z dollars for both instrumental and vocal areas for high school age musicians in their sophomore or junior year as well as to college age musicians in their second or third year of study at a college or university must plan to continue his or her study of classical voice or instrument you at first plan to award c scholarships and may make appropriate adjustments based on your experience in prior years in addition to be eligible for an award an applicant to be eligible for an award an applicant must plan to continue their study of classical voice or their musical instrument the grants are one-time awards but recipients may apply for future grants furthermore the grants are merit-based and open to anyone not related to you or your membership b will be publicized through your website through mailing and or emailing information to all local high schools and to all local colleges that offer music degrees as well as to teachers and music groups in the surrounding counties in your region to apply all interested individuals must submit your application by a specific deadline with the following attachments e e e e e the signed release form ashort video demonstrating their talent one letter explaining goals and plans one letter of recommendation from the primary instructor one written character reference from a non-family member the applications will be evaluated to select candidates to audition in front of your selection committee consisting of panels of three judges there will be one such panel for vocalists and another for instrumentalists the judges for the voice panel will be selected from qualified and certified private voice teachers or college professors of voice the judges for the instrumental panel will be selected from private teachers and college professors of instrumental music and symphony orchestra conductors all candidates are required to prepare and memorize audition music for the panel of judges for vocal awards the judges will use criteria consisting of beauty and tone quality technique communication musicianship and stage presence specific criteria for instrumental awards include tone quality interpretation and musicianship and technique all candidates may also be evaluated on their choice of materials appearance improvisation poise memorization and or mastery of technical difficulty the panels of judges after the audition will recommend the number of scholarships to award and the individual amounts of the awards you will approve or reject the scholarship committee’s recommendation since these are one-time awards and not renewable you are not imposing a requirement on recipients except that you request that the recipients receiving the highest award amount in each category perform in a recital for your membership within a short time after receiving the award moreover recipients will not sign a grant agreement but are required to respond in writing to you within one year of the grant award to confirm the manner in which the grant award was used you will maintain files with the names of the recipients contact information amounts of awards how the awards were used and how recipients were chosen relatives of members or of the board_of directors are not eligible_basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient under g to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
